Title: To James Madison from Alexander J. Dallas, [ca. 25 July 1816]
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir
          [ca. 25 July 1816]
        
        I inclose the Memorial of the Merchants of New-York, to which Mr. Irving’s letter (already communicated to you) referred. It appears to me, that the only proper mode of interfering for the relief of the Memorialists, would be to authorise the District Attorney to stay executions, after judgments had been entered, taking, if necessary, additional security. To suspend suits, or to renew the Bonds, is an alternative that I am not prepared to reccommend.
        
        I send for your perusal a letter, which I have received from Mr. Mc.Call, covering two Spanish doccuments. I am, Dear Sir, most respectfully & faithfully, Yrs.
        
          A. J. Dallas
        
      